Citation Nr: 0103049	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits in accordance with 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Lincoln Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction over the claim was subsequently 
transferred to the Denver, Colorado RO.

In a written brief presented to the Board in October 2000, 
the appellant's representative listed the issues as 
consisting of entitlement to service connection for the cause 
of the veteran's death, and entitlement to dependent's 
educational assistance; but not entitlement to dependents 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  While entitlement to dependent's 
education assistance was denied in the September 1999 rating 
decision, the appellant did not express disagreement with 
that decision, and the RO has not issued a statement of the 
case on that issue.  The October 2000 statement was not 
submitted to the agency making the original decision, and 
therefore could not be viewed as a notice of disagreement.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(2000).  Accordingly, the Board does not have jurisdiction to 
consider the issue of entitlement to dependent's educational 
assistance .  Shockley v. West, 11 Vet. App. 208 (1998) (the 
Board does not have jurisdiction over an issue unless there 
is a jurisdiction conferring notice of disagreement)  see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet App 76 (1998).

The appellant has perfected an appeal as to the issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  However, as will be discussed below, the Board's 
decision has rendered that issue moot.


FINDINGS OF FACT

1.  The veteran died in May 1999.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; recurrent dislocation of 
the right shoulder with limitation of motion and arthritis, 
evaluated as 30 percent disabling; tinnitus, evaluated as 10 
percent disabling; headaches, evaluated as 10 percent 
disabling; and a perforated tympanic membrane, evaluated as 
noncompensable.  

3.  The veteran's death certificate shows that the immediate 
cause of death was an acute MI with secondary congestive 
heart failure; due to or as a consequence of PTSD; due to or 
as a consequence of severe pulmonary fibrosis/small bowel 
obstruction.

4.  A service-connected disability contributed to the cause 
of death.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1310, (West 1991); 38 C.F.R. §§ 3.102, 
3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statute pertaining to VA's duty to assist the appellant 
in developing the evidence in support of her claim was 
recently revised.  In accordance with the revised statute, VA 
has a duty to notify the appellant of the evidence needed to 
substantiate her claim.  VA also has a duty to assist the 
appellant in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify her of the identity of the records that were 
not obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also, in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The appellant has not indicated the existence of any other 
evidence that is relevant to her claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of the facts of 
her case.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2000).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (2000).

For an appellant to prevail in a claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 30 percent disabling; recurrent 
dislocation of the right shoulder with limitation of motion 
and arthritis, evaluated as 30 percent disabling; tinnitus, 
evaluated as 10 percent disabling; headaches, evaluated as 10 
percent disabling; and a perforated tympanic membrane, 
evaluated as noncompensable.

Along with her July 1999 DIC application, the appellant 
submitted a May 1999 letter from the veteran's private 
physician, R. R., M.D.  In the letter, Dr. R. indicated that 
the veteran was a patient of his who was critically ill.  He 
noted that the veteran was admitted to the hospital on April 
22, 1999, with a myocardial infarction.  He reported that 
attempts were being made to transfer the veteran to a nursing 
home but that the veteran had a severe exacerbation of 
pulmonary fibrosis.  Dr. R. stated that within the last 48 
hours the veteran had developed acute and worsening abdominal 
pain, and a small bowel obstruction.  

Subsequently, the veteran died on May [redacted] 1999.  On the death 
certificate, which was certified by Dr. R., the immediate 
cause of death was an acute MI with secondary congestive 
heart failure; due to or as a consequence of PTSD; due to or 
as a consequence of severe pulmonary fibrosis and small bowel 
obstruction.

In conjunction with the argument submitted to the Board in 
October 2000, the appellant's representative submitted an 
opinion from a VA physician dated in February 1999.  This 
opinion apparently pertained to a different veteran, but 
discussed medical literature that supported a conclusion that 
PTSD could be a cause of MI.

In accordance with 38 C.F.R. § 3.312(c)(1), in order to be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  As the death certificate specifically 
states that the veteran's service-connected PTSD was a cause 
of the veteran's death, the Board concludes that service 
connection for the cause of the veteran's death is warranted.

In light of the Board's grant of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that the claim of entitlement to DIC benefits in 
accordance with 38 U.S.C.A. § 1318, is moot.  See Mintz v. 
Brown, 6 Vet. App. 277 (1994) (the Board does not have 
jurisdiction to review a case if no benefit would accrue to 
the claimant).  The provisions of § 1318 provide for payments 
in certain circumstances as if the cause of death were 
service connected.  Since the Board has found that the cause 
of death is service connected, an award of benefits under 
§ 1318 would be superfluous.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

